Case 1:17-cr-00245-DDD-JPM Document 546 Filed 10/14/20 Page 1of1PagelID#: 2624

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
UNITED STATES OF AMERICA CASE NO. 1:17-CR-00245-01
VERSUS JUDGE DRELL
CRISTINA DANIELA SANTOS (01) MAGISTRATE JUDGE PEREZ-MONTES
ORDER

Now before the court is a motion on behalf of Defendant Cristina Daniela Santos seeking
issuance of a Certificate of Appealability from this court as to the court’s prior denial of
Defendant’s motion to vacate sentence pursuant to 28 U.S.C. § 2255 (Doc. 489). (Doc. _).
After review of the issues presented, it is the finding of this court that the underlying motion
presents no issues as to which “reasonable jurists could debate” and, further, demonstrates no
denial of a constitutional right in this matter. 28 U.S.C. § 2253; Miller-El v. Cockrell, 537 U.S. v.
322 (2003); US. v. Moore, 599 F.2d 310 (9" Cir. 1979) cert. denied 444 U.S. 1024 (1980)
(rejecting motion to invalidate guilty plea based on psychiatric opinion that it was made
impulsively due to fear and anxiety); U.S. v. Longoria, 2015 WL 7583008 (S.D. Tx. 11/24/15)
(rejecting defendant’s attempt to invalidate guilty plea based on generalized claims of shock
associated with criminal sentencing). Accordingly, it is hereby

ORDERED that Defendant’s motion for issuance of a Certificate of Appealability is
DENIED.

—

7
SIGNED this _/ Y day of October 2020 at Alexandria, Louisiana.

 
   

 

DEE D. DRELL, JUDGE
UNITED STATES DISTRICT JUDGE

 
